DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 26 April 2021.  Claims 1-4, 7-15, 17, 18, and 21-29 are currently under consideration.  The Office acknowledges the amendments to claims 1, 14, 15, and 17, as well as the cancellation of claim 20, and the addition of new claims 26-29.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-13, 23, 25, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the one or more sensors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-12 and 23 are rejected by virtue of their dependence upon claim 25.
13 recites the limitation "the one or more sensors" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation “a maximum cross-sectional area of (4mm)2 to (25mm)2.”  It is unclear if this is intended to be read as a mathematical formula such that the exponent is applied to everything within the parentheses (i.e., an area of 16mm2 to 625mm2) or if the exponent is only meant to be applied to the units (i.e., an area of 4mm2 to 25mm2).
Regarding claim 29, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 29 recites the broad recitation 6 mm to 20 mm (or 5 mm to 10 mm), and the claim also recites 5 mm to 10 mm (or 4 mm to 8 mm) which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 13-15, 18, 21, 22, 24, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos et al. (U.S. Pub. No. 2015/0366462 A1; hereinafter known as “Ramos”), in view of Christopher (U.S. No. 4,710,169) and Tycast et al. (U.S. Pub. No. 2014/0148648 A1; hereinafter known as “Tycast”).
Regarding claim 1, Ramos discloses a catheter 10 (Abstract; Fig. 3) comprising: a tube 12, the tube having a wall with an outer surface, the outer surface having a first cross-sectional area, a lumen 30/40, a distal end 16 with one or more openings 42 in communication with the lumen, and a proximal end 14 with an opening 44 in communication with the lumen ([0022]-[0023]), a valve 46 that is operated to be in a closed configuration, wherein fluid does not flow out of the proximal end, or an open configuration in which fluid does flow out of the proximal end ([0023]), a retainer portion 32 between the distal end and the proximal end, the retainer portion having a maximum cross-sectional area at least twice as great as the first cross-sectional area (Fig. 3; [0022]).  Ramos fails to disclose that the retainer portion is a solid retainer portion being configured to be physically compressed from the maximum cross-sectional area to ½ or less of the maximum cross-sectional area when subjected to a compressive force evenly applied along the outer surface of the maximum cross-sectional area, and that the solid retainer portion is configured to be compressed to have a maximum diameter of 0.3-8.0 mm when moved through a penile urethra of a patient and to have a maximum diameter of 4.0-15 mm when positioned in a bulbar urethra of a patient.  Christopher discloses a similar catheter (Abstract; Figs. 1, 10, 11) comprising a tube 82 having a wall with an outer surface having a first cross-sectional area, and a solid retainer portion 94 between the distal and proximal ends of the tube, wherein the solid 
The combination of Ramos and Christopher fails to expressly disclose that the solid retainer portion is configured to be compressed to have a maximum diameter of 0.3-8.0 mm when moved through a penile urethra of a patient and to have a maximum diameter of 4.0-15 mm when positioned in a bulbar urethra of a patient.  Tycast discloses a similar catheter (Abstract; Figs. 18, 19) comprising: a tube 16, a lumen, a distal end 14 with one or more openings in communication with the lumen, a proximal end 3 with an opening in communication with the lumen (Fig. 1; [0082]), a valve 24 that is operated to be in closed and open configurations ([0092]), a retainer portion 12 between the distal end and the proximal end, (Fig. 3; [0089]; [0091]), wherein the retainer portion is configured to have a maximum diameter of 0.3 mm to 8 mm when moved through a penile urethra of a patient and to have a maximum diameter of 4.0-15 mm when positioned in a bulbar urethra of a patient in order to be able to be inserted depending on the anatomy of the patient ([0116]; e.g., the diameter may be between 1-70 french, which corresponds to 0.33-23.33 mm, which overlaps with both claimed 
Regarding claim 2, the combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, and Tycast further discloses that the catheter has a length of 173-223 mm in order to appropriately fit a patient’s anatomy and physical condition ([0116]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramos, Christopher, and Tycast with the catheter length taught by Tycast in order to appropriately fit a patient’s anatomy and physical condition.  Further, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination with the recited dimensions because this could have been discovered by routine experimentation.  See MPEP 2144.05(II).  The determination of the optimum or workable range for the length of the catheter would have been routine experimentation/optimization based upon the 
Regarding claims 3 and 4, the combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, and Christopher further discloses that the solid retainer portion has a first end and a second end, and a first tapered portion at the first end and a second tapered portion at the second end, wherein the first tapered portion extends from the outer diameter on the tube to the maximum diameter of the solid retainer portion, and the second tapered portion extends from the outer diameter on the tube to the maximum diameter of the solid retainer portion (Fig. 11).
Regarding claim 13, the combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, and Ramos further discloses that the one or more sensors are positioned at one or more of a distal end of the catheter, completely inside the lumen of the catheter, partially inside a second lumen of the catheter, and in or partially on the retainer portion (Fig. 3).
Regarding claim 14, the combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, and Ramos further discloses that the one or more sensors are configured to collect data of a patient, the data comprising one or more of fluid pressure inside of a bladder, fluid volume inside of the bladder, temperature inside of the bladder, acidity of urine, bacteria level and type in urine, chemical composition of urine, motion of the patient, location of the patient, and fluid flow when emptying the bladder ([0006]; [0028]).

Regarding claim 18, the combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, and Tycast further discloses a retainer portion that is comprised of silicone in order to provide a suitable biocompatible material that is resilient and pliable ([0084]; [0121]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramos, Christopher, and Tycast so that the solid retainer portion is comprised of silicone, as further taught by Tycast, in order to provide a suitable biocompatible material that is resilient and pliable.
Regarding claims 21 and 22, the combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, and Christopher further discloses that the solid retainer portion has a maximum cross-sectional area that is 2-3 or 2-4 times greater/larger than the first cross-sectional area (Fig. 11).
Regarding claim 24, the combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the compressive force is an amount from 3-5 lbs.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ramos, Christopher, and Tycast with the recited compressive force because this could have been discovered by routine experimentation.  See MPEP 2144.05(II).  Christopher teaches that the solid retainer 
Regarding claim 26, the combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, and Ramos further discloses one or more sensors 20 ([0028]; [0042]).
Regarding claim 27, the combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the retainer portion has a total length of 3 cm to 7 cm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Ramos, Christopher, and Tycast with the recited length because this could have been discovered by routine experimentation.  See MPEP 2144.05(II).  The determination of the optimum or workable range for the length of the retainer portion would have been routine experimentation/optimization based upon the anatomy of the patient to be able to comfortably anchor the catheter in its intended position.
Regarding claim 28, the combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, and further discloses that the retainer portion has a maximum cross-sectional area of (4mm)2 to (25mm)2 (see 
Regarding claim 29, the combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, and further discloses that the solid retainer portion has a top surface having a circular cross-sectional shape (Ramos: Fig. 11; also positioned in a tubular structure, so circular cross-sectional shape) and a diameter of 5mm to 10mm, or 4mm to 8mm, or 6mm to 20mm (see rejection of claim 1; these ranges of diameters overlap with the previously recited ranges of diameters).

Claims 7-12, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramos, Christopher, and Tycast as applied to claim 1 above, and further in view of Mauge et al. (U.S. Pub. No. 2006/0211946 A1; hereinafter known as “Mauge”).
Regarding claim 25, the combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, and Ramos further discloses one or more antennas and one or more sensors ([0028]; [0042]; [0046]).  The combination of Ramos, Christopher, and Tycast fails to expressly disclose that each of the one or more antennas is configured to receive a communication from the one or more sensors and transmit the communication.  Mauge discloses a pressure-sensing catheter (Abstract) comprising a lumen with one or more sensors 16/36/76/86 positioned at least partially in the lumen ([0010]; [0042]; [0050]; [0053]-[0054]) and one or more antennas 18/20, wherein each of the one or more antennas is configured to receive a communication from the one or more sensors and transmit the communication to an external device ([0009]; [0011]; [0048]).  It would have been obvious to one of 
Regarding claim 7, the combination of Ramos, Christopher, Tycast, and Mauge discloses the invention as claimed, see rejection supra, and Mauge further discloses a second lumen that includes one or more of the one or more sensors and the one or more antennas ([0011]; [0050]; [0054]).
Regarding claims 8 and 9, the combination of Ramos, Christopher, Tycast, and Mauge discloses the invention as claimed, see rejection supra, and Mauge further discloses that the second lumen has a length and includes one antenna that is at least half or 90% of the length of the lumen (Figs. 1, 6; [0011]; [0043]-[0045]; [0050]; [0054]).
Regarding claims 10 and 11, the combination of Ramos, Christopher, Tycast, and Mauge discloses the invention as claimed, see rejection supra, and Mauge further discloses that the antenna is in electrical contact with one or more sensors positioned on or in the catheter, wherein the antenna is physically connected to the one or more sensors ([0009]; [0040]-[0041]).
Regarding claim 12, the combination of Ramos, Christopher, Tycast, and Mauge discloses the invention as claimed, see rejection supra, and Ramos further discloses a plurality of sensors ([0042]).
Regarding claim 23, the combination of Ramos, Christopher, Tycast, and Mauge discloses the invention as claimed, see rejection supra, and further discloses a plurality of antennas (Ramos: [0028], [0043]; Mauge: [0009]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ramos, Christopher, and Tycast as applied to claim 1 above, and further in view of McMichael et al. (U.S. Pub. No. 2004/0106899 A1; hereinafter known as “McMichael”).  The combination of Ramos, Christopher, and Tycast discloses the invention as claimed, see rejection supra, but fails to expressly disclose that the solid retainer portion has a hardness of an amount from 1-40 Shore A.  McMichael discloses a similar catheter 210 (Abstract; Figs. 3-6) comprising: a tube 226, the tube having a wall with an outer surface, the outer surface having a first cross-sectional area, a lumen 256, a distal end 22 with one or more openings in communication with the lumen, and a proximal end 214 with an opening in communication with the lumen ([0035]-[0037]), a valve 264 that is operated to be in closed and open configurations ([0037]), and a retainer portion 218 between the distal end and the proximal end, the retainer portion having a maximum cross-sectional area at least twice as great as the first cross-sectional area (Fig. 6; [0038]), wherein the retainer portion has a hardness of an amount from 1-40 Shore A in order to provide a soft feel ([0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ramos, Christopher, and Tycast with the retainer portion hardness taught by McMichael in order to provide a soft feel.

Response to Arguments
Applicant's arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that there is no 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McNab, Sr. (U.S. Pub. No. 2016/0354193 A1) teaches a retainer portion for placement in the internal urethra sphincter, wherein the retainer portion has a length of about 3 cm and a diameter of about 9 mm.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THADDEUS B COX/Primary Examiner, Art Unit 3791